Title: Abigail Adams to John Adams, 22 September 1774
From: Adams, Abigail
To: Adams, John


     
      Boston Garison Sepbr. 22 1774
     
     I have just returnd from a visit to my Brother, with my Father who carried me there the day before yesterday, and call’d here in my return to see this much injured Town. I view it with much the same sensations that I should the body of a departed Friend, only put off its present Glory, for to rise finally to a more happy State. I will not despair, but will believe that our cause being good we shall finally prevail. The Maxim in time of peace prepair for war, (if this may be call’d a time of peace) resounds throughout the Country. Next tuesday they are warned at Braintree all above 15 and under 60 to attend with their arms, and to train once a fortnight from that time, is a Scheme which lays much at heart with many.
     Scot has arrived, and brings news that he expected to find all peace and Quietness here as he left them at home. You will have more particuliars than I am able to send you, from much better hands. There has been in Town a conspiracy of the Negroes. At present it is kept pretty private and was discoverd by one who endeavourd to diswaid them from it—he being threatned with his life, applied to Justice Quincy for protection. They conducted in this way—got an Irishman to draw up a petition to the Govener telling him they would fight for him provided he would arm them and engage to liberate them if he conquerd, and it is said that he attended so much to it as to consult Pircy upon it, and one Lieut. Small has been very buisy and active. There is but little said, and what Steps they will take in consequence of it I know not. I wish most
      sincerely there was not a Slave in the province. It allways appeard a most iniquitious Scheme to me—fight ourselfs for what we are daily robbing and plundering from those who have as good a right to freedom as we have. You know my mind upon this Subject.
     I left all our little ones well, and shall return to them to night. I hope to hear from you by the return of the bearer of this and by Revere. I long for the Day of your return, yet look upon you much safer where you are, but know it will not do for you. Not one action has been brought to this court, no buisness of any sort in your way. All law ceases, and the Gosple will soon follow, for they are supporters of each other. Adieu. My Father hurries me. Yours most sincerely,
     
      Abigail Adams
     
    